Citation Nr: 1534317	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  10-47 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and as secondary service-connected traumatic brain injury (TBI). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft



INTRODUCTION

The Veteran served on active duty from August 2001 to August 2008. 

This case comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board denied the claim for service connection for PTSD in April 2014.  The Veteran appealed the decision to the U. S. Court of Appeals for Veteran's Claims (Court).  In a May 2015 Order, the Court vacated the Board's decision and remanded the appeal for compliance with the instructions in a Joint Motion for Remand (JMR). 

The record before the Board consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded this claim in July 2011 for additional development, which, in pertinent part, included scheduling the Veteran for a VA examination to address the nature and etiology of his current psychiatric disability.  

In its April 2014 denial of the claim, the Board acknowledged that the afore-mentioned remand directive was not accomplished; the Board explained that the duty to assist was satisfied based on its determination that the Veteran did not report for the November 2011 VA examination and did not otherwise keep the RO apprised of his current contact information. See April 2014 Board Decision, p. 4. 

In the May 2015 JMR, the parties agreed that the Board erred in failing to discuss whether the Veteran had good cause for failing to report to the examination. See 38 C.F.R. § 3.655(b).  The parties further agreed that the bases for the Board's finding that the duty to assist was satisfied were unclear.  The JMR noted that the Board had acknowledged in its decision that, "An October 2011 document from the RO indicates that the Veteran cancelled th[e November 2011] examination."  Given that VA was on notice that the Veteran cancelled the November 2011 VA examination, the parties agreed that the Board must comply with its initial remand directive and schedule the Veteran for an adequate VA psychological examination. See JMR, p. 3. 

Accordingly, in compliance with the terms of the May 2015 JMR, remand is necessary to provide the Veteran with an adequate VA medical examination that complies with the July 2011 remand directive. Stegall v. West,11 Vet.App. at 271.

Accordingly, the case is REMANDED for the following action:

1. Any pertinent, outstanding VA or other inpatient or outpatient treatment records should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem. 

2. The Veteran should then be afforded an additional VA psychiatric examination in order to more accurately determine the exact nature and etiology of his current psychiatric disability.  To the extent possible, such examination should be conducted by an examiner who has not previously seen or examined the Veteran.  The RO/AMC is advised that the Veteran must be given adequate notice of the date and place of any requested examination.  Moreover, the Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have an adverse effect on his claim. 

As regards the requested examination, all pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed. 

Following completion of the psychiatric examination, the examiner should specifically comment as to whether the Veteran currently suffers from a chronic, clinically-identifiable psychiatric disability or disabilities (including posttraumatic stress disorder) and, if so, whether any current disability at least as likely as not had its origin during, or is the result of, the Veteran's period of active military service, including as the result of the aforementioned conceded inservice stressor. 

Should it be determined that the Veteran's psychiatric pathology is not, in fact, the result of an incident or incidents of his period of active military service, an additional opinion is requested as to whether any psychiatric disability identified is at least as likely as not proximately due to, the result of, or aggravated by the Veteran's service-connected traumatic brain injury. 

Finally, should it be determined that the Veteran's psychiatric disability had its origin in service, or is in some way causally related to service-connected traumatic brain injury, an additional opinion is requested as to whether the Veteran's currently-identified alcohol abuse is in some way causally related to that psychiatric disability. A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder. 

The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiner prior to completion of the examination.  Moreover, a notation to the effect that this record review has taken place must be included in the examination report.

3. After undertaking any other appropriate development, readjudicate the issue on appeal.  If the benefit sought is not fully granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




